Case 1:13-cr-00277-RA Document 152
                               151 Filed 08/25/20
                                         08/24/20 Page 1 of 3
                                                            5
Case 1:13-cr-00277-RA Document 152
                               151 Filed 08/25/20
                                         08/24/20 Page 2 of 3
                                                            5
                Case 1:13-cr-00277-RA Document 152
                                               151 Filed 08/25/20
                                                         08/24/20 Page 3 of 3
                                                                            5




Application denied.


SO ORDERED.


                      ____________________
                      Hon. Ronnie Abrams
                      8/25/2020
